Order entered January 29, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01221-CR

                       TRAVONTE MARTIN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 292nd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-16957-V

                                     ORDER

      The State’s motion to extend the time to file the State’s accompanying brief

is GRANTED, and the clerk of the court is ordered to file the State’s brief tendered

to the Court.


                                             /s/   LANA MYERS
                                                   PRESIDING JUSTICE